Appellee has filed herein a motion to dismiss this appeal on the ground that no question for review has been presented.
The error relied upon for reversal is the overruling of appellants' motion for a new trial which attempts to challenge the sufficiency of the evidence and the legality of the decision. But appellants' brief does not contain the pleadings, the motion for a new trial, the judgment, nor a statement of the evidence in narrative form. No question is therefore presented. Rule 2-17, Rules of Supreme Court.
Appeal dismissed.
NOTE. — Reported in 65 N.E.2d 637.